Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/927,566 filed on 07/13/2020.  Claims 1-20 are pending in the application.  

Election/Restrictions
2.  This application contains claims directed to the following patentably distinct species:
Group I (claims 1-10 and 16-17):  species of a battery control method as shown in Figures 1, 6.
	Group II (11-15 and 18-20):  species of a battery control method as shown in Figures 4, 7.
	3.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  Specifically, while the species of the battery control method shown in Figs. 1, 6, recite acquiring status information of an unmanned aerial vehicle and electrical parameter information of a battery, wherein the battery is configured to supply power to the unmanned aerial vehicle, and when the battery is in a charging status and a voltage of the battery is greater than or equal to a second voltage threshold, controlling the switch of the power supply circuit connected to the battery to be connected, such that the power supply circuit supplies power for outside; the species of the battery control method shown in Figs. 4, 7, describe detecting status information of a processor in the battery control system, and controlling a switch of a power supply circuit connected to a battery according to the status information of the processor (emphasis added).
4.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
5.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at 
6.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NAUM LEVIN/           Primary Examiner, Art Unit 2851